ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Nova Group/Tutor-Saliba, a Joint Venture     )      ASBCA No. 60312
                                             )
Under Contract No. N44255-08-C-6000          )

APPEARANCES FOR THE APPELLANT:                      G. Scott Walters, Esq.
                                                    Steven L. Reed, Esq.
                                                     Smith, Currie & Hancock LLP
                                                     Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    David M. Marquez, Esq.
                                                    Russell A. Shultis, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       By Order dated 22 July 2016, the United States Court of Federal Claims
transferred this appeal to that court pursuant to 41 U.S.C. § 7107(d). Accordingly, this
appeal is dismissed from the Board's docket.

       Dated: 1 August 2016




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60312, Appeal of Nova
Group/Tutor-Saliba, a Joint Venture, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals